Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed an after final amendment. 
The applicant also has filed an AFCP 2.0 pilot program request. 
Claim 1 is amended to recite “…[a] navigation system or mapping system….identifying a particular vector from among the first vector based on a similarity to the particular to the second vector such that the second is corrected to the particular vector ….selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector of the first vectors that was identified based on the similarity of the particular vector to the second vector; and
causing a route including the particular candidate path from among the candidate paths represented by the first vectors to be provided to facilitate navigation to the destination”.
	NPL, to Xiangye, et al. , “Inferring social ties between users with human location history” (https://link.springer.com/article/10.1007/s12652-012-0117-z), J Ambient Intell. Human Comput (2014) 5:3–19, DOI 10.1007/s12652-012-0117-z  teaches “[a] navigation system or mapping system….identifying a particular vector from among the first vector based on a similarity to the particular to the second vector such that the second is corrected to the particular vector ….selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector of the first vectors that was identified based on the similarity of the particular vector to the second vector; and  (see page 4 where the GPS trajectories and the location and user interests for user a, b, c and b are compared and a sequence is shown based on those location)(see section 4.2.3)
causing a route including the particular candidate path from among the candidate paths represented by the first vectors to be provided to facilitate navigation to the destination”.(see page 11-12, section 4.2.2). 

	The amendment thus raises new issues.
	The amendment is not entered. 
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668